DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is to correct the examiner’s amendment in the December 22, 2021 Corrected Notice of Allowance Issue.  The content of the December 22, 2021 Corrected Notice of Allowance appears below with corrected to the examiner’s amendment, and further corrected to note that the allowed claims are claims 1, 3 and 5-33.  The examiner’s amendment below amend the 10/18/2021 claims in order to:
(i) remove the underlined, “wherein the surface area of the unit cells of the reservoir is at least 4 mm2, but less than 225 mm2,” in the 12/22/2021 Corrected Notice of Allowance, in order to indicate the examiner’s amendment as: “wherein the surface area of the unit cells of the reservoir is at least 4 mm2, but less than 225 mm2.”
(i) cancel claim 2, and add add new claim 33 to contain the matter of claim 2 in the 12/22/2021 Corrected Notice of Allowance
(ii) claim 15 is amended to remove“,_” after “molecules to promote cell proliferation” in the 12/22/2021 Corrected Notice of Allowance.
The Issue Classification Form has been updated to indicated that the allowed claims are claims 1, 3 and 5-33.

Withdrawn Claim Objections and Rejections
The objections to claims 4, 13 and 15 (items A., B. and C. at par. 7-8 of the 05/27/2021 Office action) are withdrawn in light of applicant’s 10/18/2021 amendments.
The rejection of claim 6 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 9-11
The rejection of claims 1-3, 5-6 and 8-16 under 35 USC § 103 over LESH (US 7,641,688 B2), in view of BORENSTEIN (US 7,371,400 B2) (at par. 12-36 of the 05/27/2021 Office action), is withdrawn in light of applicant’s 10/18/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 7 under 35 USC § 103 over LESH, in view of BORENSTEIN, and further in view of HRISTOV (US 2015/0230917 A1) (at par. 37-41 of the 05/27/2021 Office action), is withdrawn in light of applicant’s 10/18/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Rejoinder
Claims 1, 3 and 5-33, as amended below, are allowable.  The restriction/election requirement made in the Office action, dated June 01, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Claims 1, 3 and 5-33 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with JENNIFER WANG (Reg. No. 68,598) on February 02, 2022.
The claims are amended as follows:
1.	(Currently Amended)  A resorbable implant for filling space in a human, comprising a fillable reservoir, wherein the implant comprises at least one microporous outer layer and an interconnected network of thermally bonded unit cells formed from two or more microporous layers and wherein the network further comprises a macroporous structure comprising fibers; 2, but less than 225 mm2.

2.	(Cancelled) 

3.	(Original)  The implant of claim 1, wherein the reservoir can: (a) be filled using a needle and syringe, and the needle can penetrate the microporous outer layer of the reservoir; (b) be cut, shaped and rolled; or (c) be formed or molded by hand into a desired shape prior to implantation.

4.	(Cancelled)  

5.	(Original)  The implant of claim 1 further comprising additional microporous layers.

6.	(Previously presented)  The implant of claim 1, wherein the ratio of the volume of the implant occupied by the microporous outer layers, and the macroporous structure made from fibers, to the total volume of the implant is between 0.1 and 20%.

7.	(Previously presented)  The implant of claim 1, wherein the implant comprises at least one macropore through a microporous layer, and the size of the at least one macropore is between 0.0045 mm2 and 5 mm2.

8.	(Previously presented)  The implant of claim 1, wherein the implant is for: (i) rhinoplasty and optionally, the capacity of the reservoir when filled is between 0.1 and 3 cc; and its length is 0.2 to 3.0 cm, and its breath is 0.1 to 1.5 cm; (ii) ear reconstruction and optionally, the capacity of the reservoir when filled is between 0.1 and 2 cc and its length is 1 to 3 cm, and its breath is 3 to 6 cm; or (iii) breast reconstruction or soft tissue repair and the capacity of the reservoir when filled is between 10 and 150 cc and its length is 5 to 10 cm, and its breath is 10 to 20 cm.

9.	(Original)  The implant of claim 1, wherein the reservoir is filled with one or more of the following: fat, fat extracts, microfat, cartilage, diced cartilage with fascia, gels, hydrogels, cells, stem cells, dermis, collagen, growth factors, autograft material, allograft material, xenograft material, biological material, and bioactive agent.

10.	(Original)  The implant of claim 1, wherein the inside of one or more of the unit cells are reinforced.

11.	(Original)  The implant of claim 1, wherein the microporous layer of the implant acts as a wick, and helps to prevent loss of fluid from the reservoir.

12.	(Original)  The implant of claim 1, wherein the implant is resorbable.

13.	(Previously presented)  The implant of claim 11, wherein the implant comprises one or more of the following polymers or copolymers selected from: polymers or copolymers having one or more monomers selected from the group consisting of glycolic acid, lactic acid, D-lactic acid, L-lactic acid, 1,4-dioxane, trimethylene carbonate, 3-hydroxybutyrate, 4-hydroxybutyrate, and ε-caprolactone; polyhydroxyalkanoate; polyester; polycarbonate; polyurethane; polyamide; tyrosine polycarbonate; polyesteramide; polyether; polyvinylpyrrolidone; polyacetal; polyetherester; polyphosphate; polyphosphoester; polyalkylene succinate; polyalkylene alkylate; polycyanoacrylate; polyketal; polyalkylene oxalate; polymaleic acid; silk; chitin; chitosan; collagen; and polysaccharide.

14.	(Original)  The implant of claim 1 further comprising one or more additives or bioactive agents.

15.	(Previously presented)  The implant of claim 14, wherein the additive or bioactive agent is selected from one or more of the following: plasticizer, nucleant, compatibilizer, porogen, absorbable polymer, natural polymer, synthetic polymer, growth factor, fibroblast growth factor, transforming growth factor, platelet derived growth factor, epidermal growth factor, granulocyte-macrophage colony stimulating factor, vascular endothelial growth factor, insulin-like growth factor, hepatocyte growth factor, interleukin-1-B, interleukin-8, nerve growth factor, cellular differentiating factor, cellular recruiting factor, cell receptor, cell-binding factor, cell signaling molecule, cytokines, molecules to promote cell migration, molecules to promote cell division, molecules to promote cell proliferation, molecules to promote extracellular matrix deposition, hormone, antimicrobial, antibiotic, bacitracin, biguanide, trichlosan, gentamicin, minocycline, rifampin, vancomycin, cephalosporins, copper, zinc, silver, gold, disinfectant, oncological agent, anti-scarring agent, peptide, protein, cell adhesion factor, fibronectin, vitronectin, laminin, elastin, fibrinogen, collagen type I, collagen type II, collagen type V, antibody, lipid, polysaccharide, hyaluronic acid, chitosan, alginate, steroid, vitamin, analgesic, anesthetic, immunomodulatory agent, blood clotting agent, wetting agent, polymers of ethylene oxide polymers of propylene oxide, nucleic acid molecules, DNA, RNA, siRNA, miRNA, antisense nucleic acids, aptamers, antiangiogenic factor, pro-angiogenic factor, platelet rich plasma, and anti-inflammatory agent.

16.	(Original)  The implant of claim 1, wherein the implant is used in plastic surgery, breast reconstruction, soft tissue repair, reconstruction or regeneration, or general surgery.

17.	(Currently Amended) A method of forming an implant with a fillable reservoir, the method comprising the steps of forming a reservoir comprising a microporous outer layer, an interconnected network of thermally bonded unit cells formed from two or more microporous layers comprising a macroporous structure comprising fibers in order to form the implant with a fillable reservoir, 
wherein the surface area of the unit cells of the reservoir is at least 4 mm2, but less than 225 mm2

18.	(Previously presented)  The method of claim 17, wherein the implant further comprises additional microporous layers or macroporous structure made from fibers within the implant.

19.	(Previously presented) The method of claim 17, wherein the microporous layers comprise nonwovens, optionally prepared by spun laying, dry spinning, and electrospinning, and have a thickness between 1 and 100 μm.

20.	(Currently Amended)  The method of claim 17, wherein: (i) the thickness of the unit cells is between 0.4 mm and 4.0 mm,[[;]] (ii) the surface area of the unit cells of the reservoir is at least 4 mm2, but less than 150 mm2, or (iii) the size of the at least one macropore is between 0.0045 mm2 and 5 mm2, or a combination thereof.

21.	(Previously presented)  The method of claim 17, wherein the implant is used in: (i) rhinoplasty and the capacity of the reservoir when filled is between 0.1 and 3 cc and the length of the implant is 0.2 to 3.0 cm, and its breath is 0.1 to 1.5 cm, (ii) ear reconstruction and the capacity of the reservoir when filled is between 0.1 and 2 cc and the length of the implant is 1 to 3 cm, and its breath is 3 to 6 cm, and (iii) breast reconstruction or soft tissue repair and the capacity of the reservoir when filled is between 10 and 150 cc and its length is 5 to 10 cm, and its breath is 10 to 20 cm.

22.	(Previously presented)  The method of claim 17, wherein the ratio of the volume of the implant occupied by the microporous outer layers, and optionally the fiber forming the macroporous structure inside the fillable reservoir, to the total volume of the implant is between 0.1 and 20%.

23.	(Previously presented)  The method of claim 17, wherein the reservoir is filled with one or more of the following: fat, microfat, fat extracts, cartilage, diced cartilage with fascia, cells, stem cells, gels, hydrogels, dermis, collagen, and bioactive agent.

24.	(Previously presented)  The method of claim 17, wherein the inside of one or more of the unit cells are reinforced.

25.	(Previously presented)  The method of claim 17, wherein the microporous layer of the implant acts as a wick, and helps to prevent loss of fluid from the reservoir.

26.	(Previously presented)  The method of claim 17, wherein the implant is resorbable.

27.	(Currently Amended)  The method of claim 17, wherein the implant comprises one or more of the following polymers or copolymers: polymers or copolymers comprising glycolic acid, lactic acid, D-lactic acid, L-lactic acid, 1,4-dioxane, trimethylene carbonate, 3-hydroxybutyrate, 4-hydroxybutyrate, , or combinations thereof; polyhydroxyalkanoate; polyester; polycarbonate; polyurethane; polyamide; tyrosine polycarbonate; polyesteramide; polyether; polyvinylpyrrolidone; polyacetal; polyetherester; polyphosphate; polyphosphoester; polyalkylene succinate; polyalkylene alkylate; polycyanoacrylate; polyketal; polyalkylene oxalate; polymaleic acid; silk; chitin; chitosan; collagen; and polysaccharide.

28.	(Previously presented)  The method of claim 17 further comprising an additive or bioactive agent.

29.	(Previously presented)  The method of claim 17, wherein the additive or bioactive agent is selected from one or more of the following: plasticizer, nucleant, compatibilizer, porogen, absorbable polymer, natural polymer, synthetic polymer, growth factor, fibroblast growth factor, transforming growth factor, platelet derived growth factor, epidermal growth factor, granulocyte-macrophage colony stimulating factor, vascular endothelial growth factor, insulin-like growth factor, hepatocyte growth factor, interleukin-1-B, interleukin-8, nerve growth factor, cellular differentiating factor, cellular recruiting factor, cell receptor, cell-binding factor, cell signaling molecule, cytokines, molecules to promote cell migration, molecules to promote cell division, molecules to promote cell proliferation, molecules to promote extracellular matrix deposition, hormone, antimicrobial, antibiotic, bacitracin, biguanide, trichlosan, gentamicin, minocycline, rifampin, vancomycin, cephalosporins, copper, zinc, silver, and gold, disinfectant, oncological agent, anti-scarring agent, peptide, protein, cell adhesion factor, fibronectin, vitronectin, laminin, elastin, fibrinogen, collagen type I, collagen type II, collagen type V, antibody, lipid, polysaccharide, hyaluronic acid and derivatives thereof, chitosan, and alginate, low molecular weight compound, steroid, vitamin, analgesic, anesthetic, immunomodulatory agent, blood clotting agent, wetting agent, polymers of ethylene oxide, polymers of propylene oxide, nucleic acid molecules, DNA, RNA, siRNA, miRNA, antisense nucleic acids, aptamers, anti-angiogenic factor, pro-angiogenic factor, platelet rich plasma, and anti-inflammatory agent.

30.	(Currently Amended)  A method of using the implant of claim 1 comprising implanting the implant into

31.	(Previously presented)  The method of claim 30, wherein the reservoir is filled prior to implantation using a needle and syringe with one or more of the following: fat, fat extracts, microfat, cartilage, diced cartilage with fascia, cells, stem cells, dermis, gels, hydrogels, collagen, and bioactive agent, and the needle can penetrate the microporous outer layer of the implant.

32.	(Previously presented)  The method of claim 30 wherein the implant is implanted in a patient to: augment the nose dorsum, improve the aesthetic appearance of the patient's nose, restore the structure and shape of the nose following trauma, correct abnormalities of the nose, correct functional problems of the nasal passage to improve breathing, reconstruct or repair the ear, reconstruct the breast, or to repair, reconstruct or replace soft tissue.

33.	(New) The implant of claim 1, wherein: (a) the microporous outer layer has a thickness between 1 and 100 μm, (b) the thickness of the unit cells is between 0.4 mm and 4.0 mm, (c) the surface area of the unit cells of the reservoir is at least 4 mm2, but less than 100 mm2, or a combination thereof.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is LESH (US 7,641,688 B2, Issued, Jan. 5, 2010; on 02/05/2020 IDS; hereinafter, “Lesh”; of record).  Lesh is directed to a tissue augmentation device. Lesh, title & abstract.  In this regard, Lesh teaches a tissue augmentation device (Lesh title, abstract & col. 4, ln. 55 to col. 5, ln. 7), whereby it is noted:
the sleeve of a “tissue augmentation device, comprising at least two flexible sheets” (Lesh, col. 4, ln. 56-57), wherein “the sleeve can be made of or covered with ePTFE with a pore size of in the range of from about 40 to about 100μ” (Lesh, col. 14, ln. 4-6) relates to “at least one microporous outer layer” of claim 1;
thereby relating to the requirements of claim 1 for a “fillable reservoir.”  However it is noted that:
to the extent Lesh DOES NOT TEACH “unit cells” of claim 1, see US 7,371,400 B2 to Borenstein et al., discussed at par. 17-18 of the 05/27/2021 Office action; and  
Lesh broady discloses a “filler material” that may be “discontinuous fibers” (Lesh, col. 15, ln. 43-47), which relates to “a macroporous structure comprising fibers” of claim 1.
However, Lesh DOES NOT TEACH “unit cells” of a particular surface area, namely “wherein the surface area of the unit cells of the reservoir is at least 4 mm2, but less than 225 mm2,” as required by claim 1, whereby the instant claims are distinguishable from Lesh.

Conclusion
Claims 1, 3 and 5-33 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611